DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/14/2022 have been fully considered. The terminal disclaimer overcame the rejection on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,229,524.
The amendments overcame the rejection under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. 
The rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.
It is noted that the fin ranges are extremely broad: “wherein a first fin of the plurality of fins aligns with a lesser tuberosity of a humerus of a subject at an angle ranging from 58.29 degrees up to and including 83.52 degrees from a vertical axis of the prosthesis“ and “wherein the second fin is aligned with the greater tuberosity at an angle ranging from 22.24 degrees up to and including 46.46 degrees from the vertical axis of the prosthesis”.
Rejection under 35 U.S.C. 103 as being unpatentable over Brunnarius et al (2010/0274359)

    PNG
    media_image1.png
    386
    511
    media_image1.png
    Greyscale

Claim 8 only claims a first fin to be aligned with a lesser tuberosity range; the examiner’s position is address in the grounds of rejection below. The examiner fully appreciates the prosthesis of Brunnarius et al is directed to a glenoid joint of a shoulder, however, due to its similar shape, is fully capable of functioning as a prosthesis having a fin that aligns with the lesser tuberosity as extremely claimed. See MPEP 2114 II. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART.

Allowable Subject Matter
Claims 1-7 and 19-25 are allowed.
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brunnarius et al (2010/0274359).
Brunnarius et al teaches a prosthesis comprising a central body 4 having a longitudinal axis normal to a reference plane that extends through the central body.

    PNG
    media_image2.png
    343
    294
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    314
    361
    media_image3.png
    Greyscale

Brunnarius et al teaches said prosthesis comprising a plurality of fins 6, 16 extending laterally from an outer surface of the central body 4. The “number of arms 6 or 16 is not limited to four or three.. (e.g., five or more arms are possible) (par. 0052)”. It is the examiner’s position that this teaches at least five or six fins.
Brunnarius et al further teaches, “in some embodiments, the arms 6 are distributed unevenly about the body 4 to better suit the non-circular interior profile of the glenoid vault V (par. 0032)”.
However, Brunnarius et al does not specifically state, “wherein spacing of the plurality of fins is asymmetric in the reference plane”. Note: nowhere does Brunnarius et al inherently teach that the spacing of the arms are symmetric in the reference plane.
It would have been obvious to one having ordinary skill in the art to have spaced the fins (including at least five) of Brunnarius et al “wherein spacing of the plurality of fins is asymmetric in the reference plane” to better suit or customize to the non-circular interior profile of the glenoid vault of a particular patient. It would have been obvious that distributed unevenly includes asymmetric spacing. 
Further, Brunnarius et al is unclear regarding “wherein all of the plurality of fins do not create bilateral symmetry of all of the plurality of fins with respect to a longitudinal plane containing the longitudinal axis due to the spacing in the reference plane of the plurality of fins”. It would have been obvious to one having ordinary skill in the art to have spaced the fins (including five or more) of Brunnarius et al “wherein all of the plurality of fins do not create bilateral symmetry of all of the plurality of fins with respect to a longitudinal plane containing the longitudinal axis due to the spacing in the reference plane of the plurality of fins” to better suit or customize to the non-circular interior profile of the glenoid vault of a particular patient.
	Finally, regarding, “wherein a first fin of the plurality of fins aligns when implanted with a lesser tuberosity of a humerus of a subject at an angle ranging from 58.29 degrees up to and including 83.52 degrees from a vertical axis of the prosthesis” which is interpreted as function language which the prosthesis of Brunnarius et al is fully capable of fulfilling.

    PNG
    media_image4.png
    256
    799
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    451
    511
    media_image5.png
    Greyscale

As depicted in figure 2B, the lesser tuberosity claim range is extremely large and functionally easy to fulfill when having five or more fins which are asymmetric in a reference plane and all of the fins do not create bilateral symmetry of all of the plurality of fins.
Claim 9, the prosthesis of claim 8, further comprising a second fin of the plurality of fins that which is fully capable of aligning with a greater tuberosity of the humerus when the prosthesis is implanted in the humerus. 
Claim 12, it would have been obvious to one skilled in the art to have tried a second fin with a length ranging from 13.95 mm up to and including 43.57 mm for varying sized animals with predictable results. 
	Claim 15, the prosthesis of claim 8, is fully capable of having an inferior fin of the plurality of fins that aligns with an inferior position of the humerus when the prosthesis is implanted in the humerus. 
Claim 16, the accessory fin of the plurality of fins that aligns with a posterior-inferior position of the humerus to capture posterior-inferior bone when the prosthesis is implanted in the humerus is interpreted as functional language with the prosthesis is fully capable of.
Claim 17, the first articular surface 22A’ is convex and is fully capable of the functional language.
	

    PNG
    media_image3.png
    314
    361
    media_image3.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE E SNOW/Primary Examiner, Art Unit 3774